Citation Nr: 0109274	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  96-04 468	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
porphyria cutanea tarda.

2. Entitlement to a compensable evaluation for hepatitis.

3. Entitlement to a compensable evaluation for fasciectomy 
for Dupuytren's contracture, right hand (major).

4. Entitlement to service connection for a left knee 
disability.

5. Entitlement to service connection for a right knee 
disability.

6. Entitlement to service connection for a left ankle 
disability.

7. Entitlement to service connection for a right ankle 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran retired from military service in June 1992 after 
more than 20 years active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

Pursuant to the veteran's request, a travel board hearing was 
scheduled at the RO in January 2001.  However, the veteran 
failed to report for this hearing without indication of good 
cause for his failure to appear and he has not otherwise 
expressed a desire to reschedule that hearing.  Thus, the 
Board will proceed as though the veteran has withdrawn his 
request for such hearing.  38 C.F.R. § 20.704(d) (2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran alleges that the impairment associated with his 
service-connected skin disorder, hepatitis, and Dupuytren's 
contracture, right hand, have increased in severity and are 
not adequately reflected by the schedular evaluations 
currently in effect.  He further contends that service 
connection is warranted for disorders of the knees and 
ankles.  In this regard, the record reveals that the veteran 
failed to report for two examinations which had been 
scheduled in connection with his claims.  

The veteran's representative argues that the case should be 
remanded to the RO because, although the veteran failed to 
report for scheduled VA examinations, there is no evidence to 
suggest that he was properly notified of the dates and times 
of these examinations.  Inasmuch as there is no documentation 
in the record showing that the veteran was notified of the 
dates and times of his scheduled VA examinations or the 
consequences of his failure to report, the Board finds that a 
remand is warranted.

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
since service.  After securing any 
necessary release, the RO should 
obtain treatment records which have 
not been previously obtained.  

2. The veteran should be scheduled for an 
examination by an appropriate 
specialist to determine the current 
extent and characteristics of his 
service-connected skin disorder.  The 
examiner should specifically identify 
areas affected by exfoliation, 
exudation, or itching and indicate 
whether there are any extensive 
lesions or marked disfigurement.  The 
claims folder should be made available 
to the examiner.

3. The veteran should be scheduled for an 
examination for diseases of the liver.  
The examiner should conduct all 
necessary tests and studies, and 
address the question of whether the 
veteran has liver damage, and if so, 
to what degree.  The physician should 
specifically state whether the 
veteran's hepatitis is manifested by 
demonstrable liver damage, 
gastrointestinal disturbance, fatigue, 
anxiety, or depression.  If 
gastrointestinal disturbance is 
apparent, the examiner should indicate 
the degree of such disturbance (i.e., 
mild, moderate, marked), how often it 
occurs (i.e., recurrent or of several 
weeks duration, aggregating three or 
more a year and accompanied by 
disabling symptoms requiring rest 
therapy), and whether such 
symptomatology necessitates dietary 
restriction or other therapeutic 
measures.  The claims folder should be 
made available to the examiner.

4. The veteran should be afforded an 
examination by an appropriate 
specialist to determine the current 
severity of the Dupuytren's 
contracture of the right hand.  The 
examiner should specifically note 
whether there is functional loss due 
to weakness, fatigability, 
incoordination, pain on movements, or 
when the joint is used repeatedly over 
time.  The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-ups.  
The claims folder should be made 
available to the examiner.

5. The veteran should be scheduled for an 
examination by an appropriate 
specialist to determine the etiology 
of his claimed bilateral knee and 
ankle disabilities.  The examiner 
should render opinions as to whether 
it is at least as likely as not that 
any current disorders of the knees or 
ankles are related to the veteran's 
period of military service or any 
incident therein.   The claims folder 
should be made available to the 
examiner.

6. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

7. Thereafter, the RO should readjudicate 
these claims.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



